DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-16 are subject under examination.

Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.        Claims 1, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, applicant is claiming “receiving… at least one physical sidelink shared channel (PSSCH)”… transmitting …one or more PSFCHs”. It is indefinite and unclear how the receiving and transmitting of one physical sidelink shared channel (PSSCH) and one or more PSFCH  is possible since the PSSCH and PSFCH  are medium/ way/ source of transmitting data. 

In claim 6, applicant is claiming applicant is claiming “transmitting of the one or more PSFCHs”. It is indefinite and unclear how the transmitting of the one or more 

In claim 9, applicant is claiming applicant is claiming “receive… at least one physical sidelink shared channel (PSSCH)”… transmit..…one or more PSFCHs”. It is indefinite and unclear how the receiving and transmitting of one physical sidelink shared channel (PSSCH) and one or more PSFCH  is possible since the PSSCH and PSFCH  are medium/ way/ source of transmitting data.

Claim Rejections - 35 USC § 103
5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2021/0105768 A1) in view of translation of Chinese application Wang (CN 112653541 A1)

Regarding claim 1, Nguyen (US 2021/0105768 A1) teaches a method performed by a terminal in a wireless communication system, the method comprising:
receiving, from at least one other terminal, at least one physical sidelink shared channel (PSSCH) (see para 0067 “a first UE 505-1 may communicate with a second UE 505-2 (and one or more other UEs 505) via one or more sidelink channels 510”; see para 0068 “For example, the PSCCH 515 may carry sidelink control information (SCI) 530, which may indicate various control information used for sidelink communications.”);
in response to the receiving of the at least one PSSCH, determining the number of at least one physical sidelink feedback channel (PSFCH) based on the maximum number of the at least one PSFCH for simultaneous transmission (see para 0083 “the quantity of scheduled PSFCH transmissions exceeds the maximum quantity of PSFCH transmissions the UE can concurrently detect), the UE may identify a subset of the PSFCH transmissions to be detected in the slot… the subset of the PSFCH transmissions to be detected may include a quantity of PSFCH transmissions that satisfies the condition related to the maximum quantity of PSFCH transmissions the UE can concurrently detect”)[ identifying a subset of the PSFCH transmissions is interpreted as determining the number of at least one physical sidelink feedback channel (PSFCH) which is based on the maximum quantity of PSFCH transmissions the UE can concurrently detect]  ; and
Nguyen doesn’t teach transmitting, to the at least one other terminal, one or more PSFCHs, based on the number of the at least one PSFCH. 
Wang teaches transmitting, to the at least one other terminal, one or more PSFCHs, based on the number of the at least one PSFCH. (see page 2 “Disclosure of invention” 3rd para  “transmits feedback information to some or all of the one or more sending terminal on the M PSFCH resources”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmitting, to the at least one other terminal, one or more PSFCHs, based on the number of the at least one PSFCH in the system of Nguyen. The motivation is to improving the overall performance of the network system. (See Wang: see page 2 “Disclosure of invention” 3rd para last line)

Regarding claim 9, Nguyen (US 2021/0105768 A1) teaches a terminal in a wireless communication system, the terminal  (See para 0007 “a UE for wireless communication”) comprising:
A transceiver (see para 0039 “UE 120 may be equipped with R antennas 252a through 252r”) ; and 
At least one processor  (see para 0007 “a UE for wireless communication may include memory and one or more processors.”) configured to: 
(see para 0067 “a first UE 505-1 may communicate with a second UE 505-2 (and one or more other UEs 505) via one or more sidelink channels 510”; see para 0068 “For example, the PSCCH 515 may carry sidelink control information (SCI) 530, which may indicate various control information used for sidelink communications.”);
in response to the reception of the at least one PSSCH, determining the number of at least one physical sidelink feedback channel (PSFCH) based on the maximum number of the at least one PSFCH for simultaneous transmission (see para 0083 “the quantity of scheduled PSFCH transmissions exceeds the maximum quantity of PSFCH transmissions the UE can concurrently detect), the UE may identify a subset of the PSFCH transmissions to be detected in the slot… the subset of the PSFCH transmissions to be detected may include a quantity of PSFCH transmissions that satisfies the condition related to the maximum quantity of PSFCH transmissions the UE can concurrently detect”)[ identifying a subset of the PSFCH transmissions is interpreted as determining the number of at least one physical sidelink feedback channel (PSFCH) which is based on the maximum quantity of PSFCH transmissions the UE can concurrently detect]  ; and
Nguyen doesn’t teach transmitting, to the at least one other terminal, one or more PSFCHs, based on the number of the at least one PSFCH. 
Wang teaches transmitting, to the at least one other terminal, one or more PSFCHs, based on the number of the at least one PSFCH. (see page 2 “Disclosure of invention” 3rd para  “transmits feedback information to some or all of the one or more sending terminal on the M PSFCH resources”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmitting, to the at least one other terminal, one or more PSFCHs, based on the number of the at least one PSFCH in the system of Nguyen. The motivation is to improving the overall performance of the network system. (See Wang: see page 2 “Disclosure of invention” 3rd para last line)

Regarding claim 2, 10, Nguyen teaches wherein the maximum number of the at least one PSFCH for simultaneous transmission is determined based on a capability of the terminal (See para 082 “However, in some cases, a UE may have an ability to only detect up to a maximum quantity of concurrent PSFCH transmissions in a single slot (e.g., due to a UE capability”), and
wherein the number of the at least one PSFCH is equal to or greater than 1. (see para 0083 “quantity of PSFCH transmissions that satisfies the condition related to the maximum quantity of PSFCH transmissions the UE can concurrently detect (e.g., is less than or equal to the maximum quantity of PSFCH transmissions the UE can concurrently detect)”[ since concurrent PSFCH transmission is expected, it implies PSFCH to be greater than 1]

Regarding claim 3, 11, Nguyen teaches wherein the determining of the number of the at least one PSFCH comprises:
(see para 0083 “the UE may identify a subset of the PSFCH transmissions to be detected in the slot using techniques described in further detail herein. For example, in some aspects, the subset of the PSFCH transmissions to be detected may include a quantity of PSFCH transmissions that satisfies the condition related to the maximum quantity of PSFCH transmissions the UE can concurrently detect (e.g., is less than or equal to the maximum quantity of PSFCH transmissions the UE can concurrently detect).”)

Regarding claim 4, 12, Nguyen teaches wherein the determining of the number of the at least one PSFCH comprises:
in case that the number of the at least one PSFCH corresponding to the at least one PSSCH is greater than the maximum number of the at least one PSFCH for simultaneous transmission, determining the number of the at least one PSFCH to be equal to the maximum number of the at least one PSFCH for simultaneous transmission. ( see para 0083 “e.g., the quantity of scheduled PSFCH transmissions exceeds the maximum quantity of PSFCH transmissions the UE can concurrently detect), the UE may identify a subset of the PSFCH transmissions to be detected in the slot using techniques described in further detail herein.”)

Regarding claim 5, 13 Nguyen teaches wherein the determining of the number of the at least one PSFCH to be equal to the maximum number of the at least one PSFCH for simultaneous transmission comprises: based on a priority value provided by sidelink control information (SCI), selecting the one or more PSFCHs from among the at least one PSFCH corresponding to the at least one PSSCH, wherein the number of the one or more PSFCHs is equal to the number of the at least one PSFCH ( see para 0068 “the PSCCH 515 may carry sidelink control information (SCI) 530”; See para 0092 “Furthermore, the subset of the PSFCH transmissions to be detected may be identified according to various criteria, such as a priority…. In some aspects, the UE may prioritize the PSFCH transmissions to be included in the subset of the PSFCH transmissions that are to be detected (e.g., according to a descending priority,”), and 
Nguyen doesn’t teach wherein the transmitting of the one or more PSFCHs comprises transmitting the selected one or more PSFCHs to the at least one other terminal.
Wang teaches wherein the transmitting of the one or more PSFCHs comprises transmitting the selected one or more PSFCHs to the at least one other terminal. Wang teaches transmitting, to the at least one other terminal, one or more PSFCHs, based on the number of the at least one PSFCH. (see page 2 “Disclosure of invention” 3rd para  “transmits feedback information to some or all of the one or more sending terminal on the M PSFCH resources”)
(See Wang: see page 2 “Disclosure of invention” 3rd para last line)

Regarding claims 6, 14, Nguyen doesn’t teach determining a transmission power of the one or more PSFCHs based on at least one of a maximum output power, a downlink pathloss value, or a scaling factor, wherein the maximum output power is determined based on the number of the at least one PSFCH, wherein the downlink pathloss value is determined based on a channel state between the at least one other terminal and a base station, and wherein the scaling factor is determined based on a subcarrier spacing value for all of the one or more PSFCHs.
Wang teaches wherein the transmitting of the one or more PSFCHs to the at least one other terminal comprises determining a transmission power of the one or more PSFCHs based on at least one of a maximum output power (see page 3,2nd para “ the receiving terminal determines M PSFCH resources according to … the transmission power”), a downlink pathloss value, or a scaling factor, wherein the maximum output power is determined based on the number of the at least one PSFCH, (see page 3, 2nd para “ the receiving terminal determines M PSFCH resources accoding to … the transmission power corresponding to the X PSFCH resources….: the receiving terminal sequentially accumulates the transmitting power corresponding to the PSFCH resources of the X PSFCH resources .. the accumulation result after the transmission power corresponding to the M PSFCH resources”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determining a transmission power of the one or more PSFCHs in the system of Nguyen . The motivation is to improving the overall performance of the network system. (See Wang: page 2 : disclosure of invention 3rd  para last line)


8.   Claim 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2021/0105768 A1) in view of translation of Chinese application Wang (CN 112653541 A1) and further in view of Lei (WO2020143756 A1)

Regarding claims 7, 15, Nguyen doesn’t teach receiving, from the at least one other terminal or another at least one other terminal, a sidelink-synchronization signal block (S-SSB), wherein the S-SSB comprises a sidelink-primary synchronization signal (S-PSS), a sidelink-secondary synchronization signal (S-SSS), a physical sidelink broadcast channel (PSBCH), and wherein a transmission power of each of the S-PSS, the S-SSS and the PSBCH is equal. 
Lei WO2020143756A1 teaches receiving, from the at least one other terminal or another at least one other terminal, a sidelink-synchronization signal block (S-SSB) (See “the UE 202 can transmit synchronization signals in line with the transmission timing synchronized to the synchronization source 210. The synchronization signals can be a sequence of periodically transmitted SSSB burst”), wherein the S-SSB comprises a sidelink-primary synchronization signal (S-PSS), a sidelink-secondary synchronization signal (S-SSS), a physical sidelink broadcast channel (PSBCH), and wherein a transmission power of each of the S-PSS, the S-SSS and the PSBCH is equal. (see para 0065 “For example, S-PSS, S-SSS, and PSBCH symbols within a SSSB can have the same total power, and the transmission power per RE for PSBCH DMRS can be the same as that of the S-PSS, SPSS, and the respective PSBCH data.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a transmission power of each of the S-PSS, the S-SSS and the PSBCH is equal in the system of Modified Nguyen. The motivation is to provide synchronization for sidelink communication. (Lei: see para 0005).

Regarding claims 8, 16, Modified Nguyen doesn’t teach teaches wherein a transmission power of the S-SSB is determined based on at least one scaling factor, and wherein the at least one scaling factor is determined based on a subcarrier spacing value for all of the S-PSS, S-SSS and the PSBCH.
Lei  teaches wherein a transmission power of the S-SSB is determined based on at least one scaling factor, and wherein the at least one scaling factor is determined based on a subcarrier spacing value for all of the S-PSS, S-SSS and the PSBCH( see para 0007 “ A transmission power per RE of a PSBCH DMRS in the SSSB is the same as that of the S-PSS, the S-SSS, or the PSBCH in the S-SSB” para 0053 “In the Fig. 6 example, the subcarrier spacing of 60 kHz is used as an example. However, in other examples, different subcarrier spacings may be used for transmitting SSSBs. . Corresponding to different  subcarrier spacings, different number of slots can be included in a subframe. Accordingly, depending on the used subcarrier spacings and configured time domain resources for SSB transmission, the slot number carried in a SSSB can accordingly be determined.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a transmission power of the S-SSB is determined based on at least one scaling factor in the system of Modified Nguyen. The motivation is to provide synchronization for sidelink communication. (Lei: see para 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/           Examiner, Art Unit 2416                                                                                                                                                                                             
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416